                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                 Chief Judge Philip A. Brimmer

Civil Action No.:         19-cv-01044-PAB                   Date: April 16, 2019
Courtroom Deputy:         Sabrina Grimm                     Court Reporter: Janet Coppock

 Parties:                                                   Counsel:

 BOKF, N.A.,                                                Kenneth Stalzer
                                                            Matthew Jasilli
                                                            Joel Neckers

      Plaintiff,

 v.

 KELLY CONDON, and                                          Jeffrey McClelland
                                                            Timothy Kratz
 SUNFLOWER BANK, N.A.,                                      Anthony Garcia
                                                            Jeffrey Cohen

      Defendants.


                                       COURTROOM MINUTES


MOTION HEARING

2:02 p.m.          Court in session.

Appearances of counsel.

Offer of proof and argument regarding temporary restraining order.

3:05 p.m.          Court in recess.
3:27 p.m.          Court in session.

Court states its findings of fact and conclusions of law.

ORDERED: Plaintiff BOKF, N.A.’s Rule 65 Motion for Temporary Restraining Order
         and Preliminary Injunction [5] is GRANTED IN PART, as stated on record.
         Plaintiff shall deposit $1,000.00 into the Court’s registry on or before close of
         business April 17, 2019. The Court will issue a written order.
Counsel agree to confer and submit proposed dates regarding a Preliminary Injunction Hearing.

4:02 p.m.      Court in recess.

Hearing concluded.
Total in-court time:   1:38




                                              2
